Citation Nr: 0403165	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable original rating for bilateral 
pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to June 
2001.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The veteran in her November 2002 notice 
of disagreement limited her appeal to the issue of the 
original rating for bilateral pes planus with plantar 
fasciitis.  


FINDINGS OF FACT

1.  The veteran's bilateral foot disorder is currently 
diagnosed as plantar fasciitis with mild pes planus of the 
left foot and mild pes cavus of the right foot.  

2.  The veteran's bilateral foot disorder is not relieved by 
the use of arch supports and produces tenderness to palpation 
on examination and pain with standing and walking, and 
sometimes awakens the veteran at night; there is no objective 
evidence of marked deformity (pronation, abduction, etc.), 
with pain on manipulation and use accentuated, with 
indications of swelling on use and characteristic callosities 
of either foot.  


CONCLUSION OF LAW

The criteria for a 10 percent original rating, but no more 
than 10 percent, for bilateral pes planus with plantar 
fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
law.  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits, which evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In reviewing these documents, the Board finds that the RO 
notified the veteran of the information and evidence 
necessary to substantiate her claim, which evidence the 
veteran was expected to obtain and submit, and which evidence 
would be obtained by VA.  38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio, supra.  After receiving the veteran's 
application for VA benefits in July 2001 the RO immediately 
sent the veteran a letter outlining VA's duty to assist with 
her claim and explaining what evidence was needed to support 
her claims.  The RO obtained all medical records identified 
by the veteran; there is no indication of any outstanding 
relevant medical records that have not been obtained.  The RO 
issued a statement of the case to the veteran in December 
2002, which listed the evidence obtained and considered, the 
pertinent regulations including 38 C.F.R. § 3.159 and why a 
noncompensable rating had not been assigned.  In July 2003 a 
supplemental statement of the case was issued which included 
the additional evidence obtained.  The Board has concluded no 
further assistance to the veteran is indicated.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

Moreover, during the pendency of her claim the veteran has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  She has 
failed to identify any sources of additional outstanding 
evidence or indicate that she was in the process of obtaining 
additional evidence.  It is clear that there is no additional 
relevant evidence that has not been obtained and that the 
veteran desires the Board to proceed with its appellate 
review.  See Quartuccio, supra; Pelegrini, supra.

The Board is cognizant of Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), wherein the Court recently 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

During the course of this appeal, as discussed above, the 
VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain and there has been a complete review of all the 
evidence.  There is no indication that there is any prejudice 
to the appellant by the order of the events in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and her procedural rights have not been abridged.  Bernard, 
supra.

Factual Background.  Service medical records reveal the 
veteran had corns shaved on her left and right fifth digit on 
both feet in October 1994.  January 1996 X-rays of the left 
foot were negative.  In December 1996 she complained of 
bilateral pes planus.  She was referred for arch supports.  A 
physical therapy note indicates she complained of pain in her 
arches.  Again in August 1997 she complained of corns and 
calluses on her feet and was referred to a podiatrist.  
August 1998 records noted she had been seen the previous 
month with bilateral foot calluses and a right plantar wart.  
The veteran also had pes planus.  Examination revealed right 
and left lateral little toe calluses.  Bilateral pes planus 
was diagnosed and custom arch supports were recommended.  Her 
calluses and plantar wart were debrided.  She again had her 
corns shaved in September 1998 and July 1999.  In February 
2000 she complained of bilateral foot pain in her arches 
which occurred when standing or with normal activities.  The 
assessment was pes planus and custom orthotics were 
recommended.  The veteran again complained of bilateral foot 
pain in the arches later that same month.  She stated she had 
consistent pain while standing and with normal activities.  
The pain was an 8 on a scale of 10.  

November 2000 service medical records reveal the veteran had 
persistent bilateral heel pain.  The use of NSAIDS and 
stretching had not improved her foot problems.  The pain was 
worse in the morning when she got out of bed.  Examination 
revealed moderate to severe tenderness to palpation on the 
anterior aspect of both heels.  The assessment was the 
veteran had plantar fasciitis with no improvement and 
symptomatic pes planus.  She was referred to podiatry for an 
evening splint.  Podiatry ordered fabrication of custom 
orthotics for chronic bilateral pes planus and plantar 
fasciitis in March 2000.  Examination revealed mild 
tenderness to palpation.  Spenco inserts were ordered.  In 
December 2000 the veteran was seen in orthopedics for plantar 
fasciitis.  The feet were tender at the origin of the plantar 
fascia.  She was referred to physical therapy.  June 2000  
records reveal she had tried Spenco inserts with improvement.  
The assessment was the veteran had moderate pes planus and 
that custom inserts should be considered.  

In September 2000, while still on active duty, the veteran 
complained of pain in both heels.  There had been no 
improvement, her heels actually felt worse.  She felt more 
pain when standing and walking.  The assessment was the 
veteran had plantar fasciitis.  October 2000 records noted 
persistent bilateral heel pain without improvement.  There 
was mild tenderness to palpation of the heels which was 
greater on the left.  In March 2001 the veteran again sought 
treatment for chronic heal pain with worsening symptoms.  She 
had pain with weight bearing which persisted throughout the 
day.  She reported continuing moderate bilateral heel and 
foot pain despite numerous trial of NSAIDS, profiles and 
physical therapy, with over the counter orthotics.  

A General VA examination was performed in January 2002.  The 
veteran reported foot and heel pain bilaterally, generally 
"first thing in the morning".  She wore orthotics and they 
decreased the amount of pain, especially if she wore them at 
night.  Examination of the feet was normal.  

The veteran was examined by VA in March 2003.  The veteran 
reported she awakened sometimes with pain in both arches.  
She wore a nighttime orthotic.  The pain in the arches and 
heels only slightly worsened as the day progressed.  She 
worked approximately seven hours a day standing as an 
optometric technician.  February 2002 X-rays revealed mild 
pes cavus deformity of the right foot and a normal left foot.  
Examination of the right foot revealed mild pes cavus 
deformity.  There was mild tenderness underneath the 
calcaneous on the plantar surface.  She exhibited full range 
of motion with 0-45 degrees of plantar flexion, 0-10 degrees 
of dorsiflexion, 0-30 degrees of eversion and inversion.  
There was no pain with active or passive motion.  There was 
no pain evoked with pressure along the entire surface of the 
foot.  There was no swelling.  Examination of the left foot 
revealed full range of motion at the ankle with 0-45 degrees 
plantar flexion and 0-10 degrees of dorsiflexion, and 30 
degrees of inversion and eversion, all without pain.  She had 
mild flattening of the plantar arch with some tenderness over 
the calcaneal insertion of the plantar tendon.  There was no 
valgus on standing and the veteran walked without a limp, 
stood without pain and no pain was evoked except over the 
point below the attachment of the plantar fascia on both 
heels.  There were no calluses.  The diagnoses were minimally 
symptomatic plantar fasciitis, with mild pes cavus deformity 
of the right foot, not disabling, and mild pes planus of the 
left foot, not disabling.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Mild, symptoms relieved by built-up show or arch support are 
rated as 0 percent disabling.  Moderate acquired flatfoot 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet with bilateral or unilateral involvement is 
evaluated as 10 percent disabling.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), with pain on manipulation and use accentuated, with 
indications of swelling on use and characteristic callosities 
is evaluated as 30 percent disabling, if bilateral, and 20 
percent disabling if unilateral.  38 C.F.R. Part 4 Diagnostic 
Code 5276 (2003).

Analysis.  The veteran is seeking an original compensable 
rating for bilateral pes planus with plantar fasciitis.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In this 
instance a review of the service medical records and VA 
examinations in January 2002 and March 2003 reveal similar 
symptoms and level of impairment of the feet.  For that 
reason the Board has not assigned staged ratings.  

The criteria for a noncompensable rating for flatfoot is 
assigned with only mild symptoms relieved by built up shoe or 
arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2003).  In this case the service medical records indicate 
that the veteran's pain was not relieved with the use of arch 
supports.  Although there were notations of some improvement 
the veteran continued to have tenderness to palpation and 
reported pain with standing and walking.  

Moderate symptoms of flatfoot are defined as pain on 
manipulation and use of the feet either bilateral or 
unilateral.  The examinations in service consistently found 
tenderness to palpation.  The VA examination in March 2003 
once again noted tenderness at the insertion of the plantar 
fascia.  The veteran's foot pain has variously been described 
as mild or moderate.  The VA examinations do not comment on 
whether or not the veteran had weight bearing over the line 
or medial to the great toe, or inward bowing of the Achilles.  
The Board has concluded based on the information of record 
that the veteran's foot pain is not relieved by arch supports 
and she has tenderness to palpation and with use, such as 
standing and walking.  The veteran's symptoms of foot pain 
more nearly approximate the criteria for a 10 percent rating 
for flatfoot.  When there is a question as to which of two 
evaluations should be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1995).  The veteran's 
medical history demonstrates that her service-connected 
bilateral foot disorders more nearly approximate the degree 
of disability described as moderate by the diagnostic code.  

The Board has also considered whether the criteria for a 
thirty percent have been met.  The veteran walked without 
valgus and no deformity of pronation or abduction was noted.  
The tenderness elicited on examination was noted to be mild 
and the veteran did not report accentuated pain with use.  
She reported her symptoms were only slightly worsened as the 
day progressed.  There is no indication of swelling either in 
the service medical records or in VA examination reports.  
Callosities were noted in service medical records but the VA 
examination report in March 2003 specifically stated there 
were no known calluses.  None of the symptoms of severe 
flatfoot have been demonstrated.  For that reason the Board 
has concluded a higher rating than 10 percent is not 
applicable.  

The Board has also noted that further examination including 
X-rays in February 2002 resulted in a change in the diagnosis 
of the veteran's right foot disorder from pes planus to pes 
cavus.  For that reason the Board also considered whether the 
criteria for rating claw foot set out in 38 C.F.R. § 4.71a, 
Diagnostic Code 5278 provides a higher rating than 10 percent 
for the symptoms demonstrated by the veteran.  None of the 
symptoms required for 20 and 30 percent ratings have been 
noted on examination.  There was no limitation of 
dorsiflexion, the veteran's had full range of motion.  There 
was no indication of any tenderness under the metatarsal 
heads.  Although there was an indication of tenderness at the 
insertion of the plantar fascia, there are no indications of 
shortening.  A higher rating based on application of the 
criteria for rating pes cavus is not for application. 

In making this determination, the Board was cognizant of the 
veteran's complaints of pain, and specifically considered the 
requirements of 38 C.F.R. §§ 4.40 and 4.45, as well as the 
guidelines established by DeLuca v. Brown, 8 Vet. App. 202 
(1995). Despite these subjective complaints, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
bilateral foot pain which would warrant a schedular rating in 
excess of 10 percent.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case, and it is not impractical 
to use the regular schedular rating standards in this case.

There have been no periods of time, since the effective date 
of service connection, during which the veteran's bilateral 
foot disability has been more than 10 percent disabling; thus 
"staged ratings" are not warranted.  See Fenderson, supra.

A 10 percent original rating for bilateral pes planus with 
plantar fasciitis is warranted.  As the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent rating, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

An original rating of 10 percent for bilateral pes planus 
with plantar fasciitis is granted, subject to regulations 
governing the award of monetary benefits.    



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



